         Case 1:20-cv-03349-JGK Document 21 Filed 06/29/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 DANIEL YANNES, Individually and On         Case No. 1:20-CV-03349-JGK
 Behalf of All Others Similarly Situated,
                                            CLASS ACTION
                              Plaintiff,

                v.

 SCWORX CORP. and MARC S.
 SCHESSEL,
                     Defendants.


 CAITLIN LEEBURN, Individually and          Case No. 1:20-CV-04072-JGK
 On Behalf of All Others Similarly
 Situated,

                       Plaintiff,

               v.

 SCWORX CORP. and MARC S.
 SCHESSEL,

                       Defendants.

Captions continue on next page.

   NOTICE OF BHUPANDER VIRK’S MOTION FOR (1) CONSOLIDATION; (2)
 APPOINTMENT AS LEAD PLAINTIFF; AND (3) APPROVAL OF LEAD COUNSEL
       Case 1:20-cv-03349-JGK Document 21 Filed 06/29/20 Page 2 of 4




JONATHON CHARLES LEONARD,             Case No. 1:20-CV-04777-JMF
On Behalf of Himself and All Others
Similarly Situated,

                        Plaintiff,

                 v.

SCWORX CORP. and MARC S.
SCHESSEL,

                        Defendants.
         Case 1:20-cv-03349-JGK Document 21 Filed 06/29/20 Page 3 of 4



       PLEASE TAKE NOTICE that on a date and time as may be set by the Court,

Bhupander Virk (“Virk”) will respectfully move to this Court, pursuant to Section 21D(a)(3)(B)

of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private

Securities Litigation Reform Act of 1995 (the “PSLRA”) for entry of an Order (1) consolidating

the above-captioned actions; (2) appointing Virk as Lead Plaintiff; and (3) approving Virk’s

selection of Faruqi & Faruqi, LLP as Lead Counsel for the Class.

       This motion is based on the accompanying Memorandum of Law in support hereof, the

Declaration of Richard W. Gonnello and exhibits filed herewith, the pleadings and other filings

herein, and such other written and oral argument as may be permitted by the Court.

       For the foregoing reasons, Virk respectfully requests that the Court (1) consolidate the

above-captioned actions; (2) appoint Virk as Lead Plaintiff pursuant to the PSLRA; (3) approve

Faruqi & Faruqi, LLP as Lead Counsel for the Class; and (4) grant such other and further relief

as the Court may deem just and proper.



Dated: June 29, 2020                         Respectfully submitted,


                                             FARUQI & FARUQI, LLP

                                             By:    /s/ Richard W. Gonnello
                                                    Richard W. Gonnello

                                             Richard W. Gonnello
                                             Sherief Morsy
                                             685 Third Avenue, 26th Floor
                                             New York, NY 10017
                                             Ph: (212) 983-9330
                                             Fx: (212) 983-9331
                                             E-mail: rgonnello@faruqilaw.com
                                                     smorsy@faruqilaw.com




                                                1
Case 1:20-cv-03349-JGK Document 21 Filed 06/29/20 Page 4 of 4



                           Attorneys for [Proposed] Lead Plaintiff Bhupander
                           Virk and [Proposed] Lead Counsel for the putative
                           Class




                              2
